Citation Nr: 1217908	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Oakland, California, RO.

This case was remanded by the Board for further development in July 2011.  

With regards to the issue of entitlement to service connection for a bilateral hearing loss disability, the Board notes that the Veteran submitted additional evidence after the August 2011 Supplemental Statement of the Case (SSOC).  In April 2012 correspondence, the Veteran's representative argued that a remand was warranted for the issuance of an additional SSOC as additional evidence had been associated with the record.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  Here, although the Veteran has not waived RO consideration of the newly submitted evidence, the Board finds that a remand is not warranted as the evidence submitted by the Veteran is not pertinent to the claim.  In this regard, the Veteran has submitted pre service audio evaluations.  These evaluations show that the Veteran had normal hearing before entry into service.  As the Veteran's August 1972 entrance examination revealed the same, the evaluations showing normal hearing prior to entry into service are not pertinent.  In light of the above, a remand for the issuance of a SSOC is not warranted. 

The issue of service connect for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A bilateral hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within a year of separation.  A bilateral hearing loss disability is not otherwise attributable to service.  



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in December 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal criteria

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Analysis

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

Service treatment records reveal normal findings for the ears during the August 1972 enlistment examination.  At that time, the Veteran denied having or ever having had ear trouble or hearing loss.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
15
10
10
10
10

During the August 1976 separation examination, the Veteran denied having or ever having had ear trouble or hearing loss.  Clinical evaluation revealed normal findings for the ears.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
0
5

The Veteran reported decreased hearing for two years in April 1996.  In April 1997, the Veteran related that he was aware of his high frequency sensorineural hearing loss since he was 13 years old.  He expressed having noise exposure when he used to shoot trap.  A history was given of high frequency hearing loss in July 1998.  The Veteran reported hearing loss from 18 years in September 2003.  In April 2006, the Veteran was seen for sensorineural hearing loss.  It was stated that it was possibly related to noise exposure from military gunfire and that the Veteran had significant sensorineural hearing loss in high frequencies which may be secondary to gunfire exposure.  

In August 2006, the Veteran submitted an original application for VA compensation benefits seeking service connection for bilateral hearing loss.  He expressed that his hearing loss began in 1973.  

The Veteran was afforded a VA examination in January 2007.  During that examination, the Veteran reported a history of noise exposure in service while training with weapons and explosives.  He denied post-service occupational or recreational noise exposure.  On the VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
25
75
LEFT
5
10
0
25
65

Speech audiometry revealed speech recognition ability of 100 percent in each ear.
Bilateral severe precipitous high frequency sensorineural hearing loss beginning at 4k Hz was diagnosed.  The VA examiner stated that the Veteran did not report a history of ear pathology and that the pattern of hearing loss is consistent with a history of noise exposure which according to the Veteran occurred during service.  The examiner stated that the Veteran did not report any civilian occupational or recreational noise exposure.  The examiner noted that the claims file showed his hearing to be within normal limits on discharge.  Therefore, the examiner opined that it was not at least as likely as not that the claimed hearing loss began with noise exposure in service.  

During an August 2011 VA examination, the Veteran reported decreased hearing bilaterally in high frequencies since after service which was gradually worsening.  He denied post-service occupational and recreational noise exposure.  On the VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
45
LEFT
0
0
0
25
65

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The VA examiner stated that the Veteran's entrance and separation hearing evaluations were well within normal limits and that his separation thresholds were better than those at entrance.  The VA examiner cited to the Medical-Legal Evaluation of Hearing Loss.  The examiner quoted that "once the exposure to noise is discontinued there is no significant further progression of hearing loss as a result of the noise exposure" and that "previous noise induced hearing loss does not make the ear more sensitive to future noise exposure."  Therefore, the VA examiner concluded that the Veteran's hearing loss was not due to noise exposure in service.  The opinion was based on the case history, review of the claims file and configuration of hearing loss.  

The Veteran has stated that he was exposed to noise during service.  He noted that he was on the firing range as a corpsman, sometimes daily, which exposed him to noise.  He denied post-service occupational noise exposure.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

The Veteran is competent to report loss of hearing and the circumstances surrounding such.  Also audiometric findings show that the Veteran has a bilateral hearing loss disability in accordance with VA regulations.  As explained below, however, the more probative evidence is against the finding that he has a bilateral hearing loss disability that is related to service.

To the extent that the Veteran indicates his bilateral hearing loss disability has been a problem since service, the Board finds that his assertions are not credible.  In this regard, the Veteran denied hearing loss and ear trouble at separation.  Examination at that time revealed normal findings for the ears.  Also when comparing his entrance and separation examinations, his hearing thresholds at separation were better than those at entrance.  

In fact, complaints of hearing loss are not shown in the record until 1996 at which time the Veteran reported hearing loss for two years.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and the initial reported symptoms in approximately 1994 (an 18-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the denial of pertinent symptomatology.  

Furthermore, the Veteran has been an inconsistent historian.  In this regard, the Veteran reported hearing loss for two years in April 1996 but in April 1997 he related that he was aware of his high frequency sensorineural hearing loss since he was 13 years old.  In September 2003, the Veteran reported hearing loss since he was 18 years; however, in his August 2006 claim for compensation, he reported that his hearing loss had its onset in 1973.  His statements are clearly inconsistent.  Also, his more recent statements are in conflict with his entrance and separation examinations in which he denied having or ever having had ear trouble or hearing loss.  The Veteran's current recollections and statements made in connection with a claim for VA compensation benefits are less probative than the statements rendered for medical evaluation purposes.  

In April 2006 it was determined that the Veteran's hearing loss was possibly related to noise exposure from military gunfire and the Veteran had significant sensorineural hearing loss in high frequencies which may be secondary to gunfire exposure.  The use of the words "possibly" and "may be" renders the opinion speculative.  As such, the opinion has diminished probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

Here, the Board has afforded greater probative value to the January 2007 and August 2011 VA examinations.  The January 2007 VA examiner stated that the claims file showed hearing to be within normal limits on discharge.  Therefore, he opined that it was not at least as likely as not that the claimed hearing loss began with noise exposure in service.  Furthermore, the August 2011 VA examiner opined that the Veteran's hearing loss was not due to noise exposure in service.  He reasoned that entrance and separation hearing evaluations were well within normal limits and that the Veteran's separation thresholds were better than those at entrance.  He then went on to quote from the Medical-Legal Evaluation of Hearing Loss which indicated that after exposure to noise is discontinued there is no significant further progression of hearing loss as a result of the noise exposure.  

Although the April 2006 examiner found a possible correlation between the Veteran's service and his hearing loss, the January 2007 and August 2011 opinions are more probative regarding this matter.  In particular, the August 2011 opinion is well reasoned and very thorough, and takes into account the Veteran's in-service and post-service noise exposure.  The opinion of the VA examiner is also consistent with the historical record.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the normal findings during service, his denial of hearing loss and ear trouble at that time, the gap in time between service and his initial report of hearing loss, and the opinions of the VA examiners.  Although he has related that his exposure to weapons and explosives in service resulted in subsequent hearing loss, he nevertheless denied hearing loss and ear trouble at separation.  The preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability.  Accordingly, the claim is denied.  


ORDER

Service connection for a bilateral hearing loss disability is denied. 


REMAND

The Veteran has appealed the denial of service connection for tinnitus.  When this issue was before the Board in July 2011, it was determined that further development was needed for proper adjudication.  The RO was instructed to schedule the Veteran for a VA examination to determine the etiology of his tinnitus.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that any current tinnitus identified was casually related to or aggravated by service.  The examiner was asked to provide a complete rationale for the opinion expressed.  

The Veteran was afforded a VA examination in August 2011.  During this examination, he reported that in the 1960s he was hit in the head with a baseball bat and first noted tinnitus at that time.  It was noted that service treatment records showed a September 1972 notation of right ear ringing in 1968.  The VA examiner found that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation.  Although the VA examiner then went on to find that neither hearing loss nor tinnitus were due to noise exposure in service, the rationale provided thereafter only pertained to hearing loss.  As such with regards to tinnitus, the VA examiner did not provide a rationale for the opinion expressed.  

In light of the above, the Board finds that another VA opinion is necessary to decide this claim.  In this regard, the Board notes that the VA examiner indicated that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation; however, he then went on to opine that tinnitus was not due to noise exposure in service.  As the VA examiner did not provide a rationale for the opinion expressed regarding tinnitus, his opinion is insufficient.  On remand, the examiner must provide an explanation for any opinion rendered. 

A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination for the purpose of clarifying the etiology of his tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current tinnitus identified on examination is related to service to include claimed noise exposure.  All opinions and conclusions expressed must be supported by a rationale.  In providing the requested rationale, the examiner should specifically discuss the evidence of record to include the September 1972 notation of right ear ringing in 1968.  The examiner should also reconcile any opinions with the post-service diagnoses, opinions of record, and testimony of the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


